      Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


SITO MOBILE R&D IP, LLC and SITO
MOBILE, LTD.
                      Plaintiffs,
                                              Case No. 6:20-cv-00472
             v.
                                            JURY TRIAL DEMANDED
HULU, LLC,

                      Defendant.



                         [CORRECTED VERSION]
       PLAINTIFFS SITO MOBILE R&D IP, LLC AND SITO MOBILE, LTD.’S
                 OPENING CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 2 of 22




                                                     Table of Contents

I.     Introduction. ..................................................................................................................... 1

II.    Technology background. ................................................................................................ 1

       A.         Early streaming systems. .................................................................................... 1

       B.         Present-day streaming systems.......................................................................... 2

III.   The patents-in-suit. .......................................................................................................... 5

       A.         Problems with prior art streaming networks................................................... 5

       B.         The solution of the patents-in-suit. .................................................................... 6

IV.    Disputed terms for construction. ................................................................................... 9

       A.         “request for media” (’887 patent, claims 39, 45, 68, 98; ’673 patent,
                  claim 1; ’635 patent, claim 1; ’636 patent, claims 1, 34) ................................... 9

       B.         “settlement record” (’887 patent, claims 39, 45, 68, 98) / “settlement”
                  (’637 patent, claim 7; ’846 patent, claim 7) ...................................................... 10

       C.         “play script” (’673 patent, claim 1; ’635 patent, claim 1; ’636 patent,
                  claims 1, 34) ......................................................................................................... 13

       D.         “reservation identification” (’673 patent, claim 1; ’636 patent,
                  claims 1, 34; ’360 patent, claim 16) ................................................................... 16

       E.         “reservation” (’673 patent, claim 3) ................................................................. 17

       F.         “media clip” (’635 patent, claim 18; ’636 patent, claim 2) / “advertising
                  media clip” (’673 patent, claim 5; ’635 patent, claim 1; ’636 patent,
                  claim 11; ‘846 patent, claims 2, 7, 8) ................................................................. 18




                                                                   i
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 3 of 22




I.     Introduction.

       This case relates to how media (e.g., video) is streamed to digital devices (e.g.,

computers). SITO’s constructions stay true to the intrinsic evidence. Hulu, on the other

hand, seeks to rewrite the claims. In particular, Hulu’s constructions limit terms to

specific embodiments and, in some cases, Hulu ignores the plain and ordinary meaning

of straightforward terms to do so. For the foregoing reasons, SITO’s constructions

should be adopted and Hulu’s constructions should be rejected.

II.    Technology background.

       Media (e.g., video such as television programs or movies) can be streamed over

communication networks such as the Internet. Streaming is described below in the

context of a movie.

              Early streaming systems.

       In early streaming systems, a server would stream an entire movie to a viewer.

The server controlled the streaming of the movie to the viewer’s device (e.g., computer).




                                             1
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 4 of 22




      As shown above, a server would store each movie (e.g., The Goonies, Superman)

as a single file. If a viewer wanted to watch a movie, the viewer could access a streaming

website or use a computer application running on the viewer’s computer to stream the

movie to the computer. After the viewer selected a movie to watch, the viewer’s

computer would send a request (green arrow) for the movie to the server. Thereafter,

the server streamed the movie to the computer (red arrow).

             Present-day streaming systems.

      More recently, streaming systems have changed. In such systems, a movie is

broken up into segments, which are stored on one or more servers. The viewer’s device

(e.g., computer), not the server, controls the streaming of the movie. This configuration

provides a number of advantages including improved use of system resources and a

better viewing experience.




      As shown above, before the movie is sent to a server(s), the movie is broken up

into segments.




                                            2
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 5 of 22




       As shown above, Server 1 and/or Server 2 store segments of each movie. Similar

to earlier systems, if a viewer wants to watch a movie, the viewer accesses a streaming

website or uses a computer application running on the viewer’s computer to stream the

movie to the computer. But instead of first going directly to a server, the viewer’s

computer contacts a file server (green arrow). The file server creates a file containing (1)

a list of URLs associated with the segments of the movie and (2) additional information

(not shown) that enables the computer to retrieve the segments. The file server sends

the file to the computer (red arrow).




                                             3
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 6 of 22




      The computer uses the information in the file to retrieve each segment. For

example, as shown above, the first URL directs the viewer’s computer to retrieve

Segment 1 of the movie from Server 2. The computer sends a request (green arrow) to

Server 2, which streams Segment 1 of the movie to the computer (orange arrow).




                                           4
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 7 of 22




       As shown above, the second URL directs the viewer’s computer to retrieve

Segment 2 of the movie from Server 1. The computer sends a request (green arrow) to

Server 1, which streams Segment 2 of the movie to the computer. This process repeats

until all segments of the movie have been streamed to the viewer’s computer. Server 1

or 2 can provide any of the segments of the movie.

III.   The patents-in-suit.

       The patents-in-suit1 pertain to a particular method for streaming media to end-

user digital devices (e.g., computers, set top boxes or other digital appliances). ‘887

patent, 1:39-47; 17:4-9.

              Problems with prior art streaming networks.

       The specification discusses early streaming systems that used “real time media

streaming services to render media while it is streamed from the media’s server

computer.” Id. at 1:57-59. The specification notes that real-time media streaming can be

difficult to implement because real-time media applications are “resource intensive and

lack sufficient state control models to ensure proper quality of service.” Id. at 1:65 – 2:3.

According to the specification, there were numerous problems with then-existing

systems:

       [C]urrent technologies treat each digital media stream as an individual
       session with little or no association to the viewer. Moreover, existing digital
       media streaming devices focus on the technical transmission and delivery
       of media, and place little control over the viewer management and media


1The patents-in-suit are U.S. Patents Nos. 8,825,887 (“’887 Patent”); 9,026,673 (“’673
Patent”); 9,135,635 (“’635 Patent”); 9,135,636 (“’636 Patent”); 9,591,360 (“’360 Patent”);
10,009,637 (“’637 Patent”); and 10,171,846 (“’846 Patent”). Because the patents-in-suit
share the same specification, all citations in this section will reference the ’887 patent.


                                              5
          Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 8 of 22




         content management. Finally, the current streaming video networks lack
         sufficient notions of network-wide and multi-level resource allocation and control,
         ....

Id. at 2:26-37.2

                The solution of the patents-in-suit.

         To overcome the problems with prior systems, the streaming system of the

patents-in-suit breaks media up into segments and stores those segments on one or

more servers. The system generates and sends a file, referred to as a play script, to a

viewer’s device. The file contains media reference(s) (identifier(s) of media segment(s))

and other information necessary for streaming the media. The play script is used by the

viewer’s device to retrieve the media segments. In this way, the viewer’s device, rather

than the server, controls the streaming of media.

         As shown in Figure 1 below, the patents-in-suit disclose a streaming system 102

(blue) for delivering media (e.g., video) to a viewer 118 or 120 (green). The media can

include one or more media clips. Id. at 3:47-50.




2   Unless otherwise indicated, all emphasis has been added.


                                                 6
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 9 of 22




       The streaming system includes a managed media switch (MMS) 112 (orange) and

real time switch management system (RTSMS) 106 (red). “The MMS 112 has

communication devices, such as one or more stream casters and one or more media

servers, that provide requested media to a viewer 118 or 120.” Id. at 14:63-66.

       The RTSMS receives a request from a viewer 118, 120 for media (e.g., a video

such as a television show or movie). Id. at 9:61-65. Upon receiving a request for the

media, the RTSMS generates a presentation for the requested media. Id. at 10:45-47. A

play script is associated with a presentation; the play script identifies one or more

media clips for the requested media. Id. at 10:6-12. Additionally, the play script may

also include one or more advertisements, which may also be media clips. Id. The play

script may contain URLs that the viewer 118, 120 can use to obtain the media clips. Id. at

10:27-33.

       The play script is sent to the viewer 118, 120. The viewer 118, 120 obtains all of



                                             7
       Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 10 of 22




the media clips associated with the requested media and, if present, media clips

associated with an advertisement(s) identified in the play script. In this way, and unlike

the prior art systems, the viewer, not the server, controls the streaming of the requested

media. In particular, using a URL in the play script, the viewer 118, 120 sends a request

to the streaming system 102 for each media clip on the play script. Id. at 13:49-50. The

streaming system returns the IP address of a server in the MMS that can provide the

media clip. Id. at 13:51-57. Using the IP address, the viewer 118, 120 contacts the server,

which then streams the media clip to the viewer 118, 120. Id. at 13:60-14:2. This process

repeats for each media clip until the viewer 118, 120 receives all media clips making up

the requested program. Id.




       For example, in the case of a 60-minute television program, the play script may

include (1) a video clip #1 for a 20-minute portion of the television program, (2) a first

advertisement, (3) a video clip #2 for the second 20 minutes of the television program,

(4) a second advertisement, and (5) a video clip #3 for the final 20 minutes of the

television program. The viewer 118, 120 can request each media clip/advertisement and

play the media clips/advertisements in sequential order so that the television program

with advertisements can be watched. Id. at 5:39-43.




                                             8
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 11 of 22




IV.    Disputed terms for construction.

              “request for media” (’887 patent, claims 39, 45, 68, 98; ’673 patent, claim
              1; ’635 patent, claim 1; ’636 patent, claims 1, 34)

 SITO’s Construction                              Hulu’s Construction
 Plain and ordinary meaning                       request to provide a particular audio,
                                                  video, or other data, such as a particular
                                                  television show or movie

       A request for media is just that — a request for media (e.g., video). Media can be

live or on-demand (’887 patent, 3:42) and the specification provides a clear description

of media: “Media may include audio, video, images, moving text messages such as

stock ticker tapes, and other data. Media may include one or more media clips or a part

of a media clip.” Id. at 3:47-50. No construction is necessary. The term should be given

its plain and ordinary meaning.

       The specification broadly describes a request for media. A request for media can

be (1) a request for a program, which includes the media (indirect request for media), or

(2) a request for individual media or a list of media (direct request for media), which

would include media clips. Id. at 9:63-67 (“The initial signaling from the viewer 118 or

120 typically is a request for a program or programs. However, a simple request for an

individual media or list of media may be honored in some embodiments.”); Id. at 3:47-50

(“Media may include one or more media clips or a part of a media clip.”).

       Hulu improperly seeks to re-write the claim language — changing “request for”

to “request to provide” and “media” to “particular audio, video, or other data, such as a

particular television show or movie.” In doing so, Hulu seeks to limit the claims to an

embodiment, while excluding other embodiments. For example, the specification


                                              9
       Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 12 of 22




describes a dynamically generated monthly financial (fund) program, which contains

different media depending on who is watching the program.

       [A] person using a viewer may have money in funds A and B but not C or
       D . . . . The RTSMS 106 may use the rule set in the monthly fund program to
       dynamically place media clips that contain the A and B fund managers
       discussing recent performance, analysts discussing the outlook for the
       goals of the A and B funds, and advice customized for that investment
       level in the presentation. Whereas, if the person using the viewer has
       $50,000 in an IRA in fund C, the RTSMS 106 may use the rule set in the
       same monthly fund program to dynamically place media clips showing the C
       fund managers discussing recent performance, analysts discussing the
       outlook for the fund's goals, and a tax expert discussing the implications
       of IRA tax law changes that affect IRAs at that level in the presentation.

‘887 patent, 11:22-37. In other words, the same monthly fund program would have

different media depending on who requested the program. As such, the request for

media would not be a request for a particular video (television show). Instead, it is a

request to provide media that is part of the monthly fund program. For the foregoing

reasons, Hulu’s construction should be rejected and the term “request for media”

should be given its plain and ordinary meaning.

              “settlement record” (’887 patent, claims 39, 45, 68, 98) / “settlement” (’637
              patent, claim 7; ’846 patent, claim 7)

 SITO’s Construction                          Hulu’s Construction
 Record to be used for revenue settlement     billable event record to be used for
                                              revenue settlement


       The parties agree that a “settlement record”/ “settlement” is a record to be used

for revenue settlement. The parties disagree on Hulu’s additional language requiring

that the record be a “billable event” record, which is tied to a specific embodiment of a

settlement record.


                                            10
       Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 13 of 22




       The specification explains that revenue can be generated from media that is

streamed. The revenue may be allocated between program publishers (media

owner/creator), network operators (who delivered the content) and/or advertisers. ’887

patent, 5:25-36; 7:50-60; 9:17-29. Information can be collected to create records that can

be used to allocate revenue (revenue settlement). In particular, the specification states

that a component of the streaming system, referred to as a real time switch management

system (RTSMS), can collect logs and billing data from other components of the

streaming system. Id. at 12:8-12. Logs are “a record of the events that have occurred and

are viewable and auditable.” Id. The fact that the logs are “auditable” means that the logs

are used for revenue settlement. As such, logs are one type of settlement record. The

specification also states that the logs and billing data can be “collated” into a record,

referred to as a message sequence detailed record (MSDR). Id. at 12:17-20. As such, an

MSDR is another type of settlement record. SITO’s construction covers both types of

records.

       Hulu, on the other hand, seeks to limit settlement records to MSDRs and, in

particular, MSDRs that are “billable event” records. Indeed, Hulu’s construction —

“billable event record to be used for revenue settlement” comes from the specification’s

discussion of MSDRs: “The MSDR represents a billable event record that will be used for

revenue settlement purposes.” Id. at 12:25-26. But Hulu’s limiting construction is wrong.

       First, as discussed above, the specification makes it clear that MSDRs are

“collated” logs. But individual logs are also settlement records. And these logs are

described simply as “records of [] events,” not “billable event” records. As such, not all


                                             11
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 14 of 22




settlement records are limited to “billable events” as Hulu’s construction requires.

Second, the specification states that an “MSDR can be used for billing records and other

settlement purposes.” Id. at 22:51-53. As such, revenue settlement does not require the

use of MSDRs. Third, the specification states that the MSDR can be used to determine

credits, not only billing: “The RTSMS 106 can use the MSDR with rules identified in an

order to determine bills and credits to be appropriated to various entities.” Id. at 12:59-

62; see also id. at 11:44-46 (“The RTSMS 106 also may be configured to bill or credit

entities according to order rules and/or the statistical information.”); 9:17-21 (“The

ESRP 104 also enables a media owner and/or a publishing agent of the owner . . . to

generate the settlement rules that define who will be billed or credited when media is

transmitted to a viewer or another device and the terms of the bill or credit.”).

       Finally, Hulu’s use of the language “billable event” injects ambiguity in the claim

term. With Hulu’s construction inserted into the claim, the claims read as follows:

“producing at least one [billable event record to be used for revenue settlement] reflecting a

sharing of the at least the percentage of revenue generated by streaming the at least the

portion of the requested media.” See e.g., id. at 51:19-21. In this context, the use of

“billable event” implies that the entity producing the settlement record is the same

entity that is doing the billing. This is inconsistent with the specification, which states

that billing records can be provided to any billing entity: “The MSDR then can be used

to provide billing records to billing entities according to billing rules . . . .” Id. at 20:60-62. As

such, the entity that produces the settlement record does not necessarily have to be the




                                                 12
           Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 15 of 22




   same entity that is doing the billing. For the foregoing reasons, Hulu’s construction

   should be rejected and SITO’s construction should be adopted.

                  “play script” (’673 patent, claim 1; ’635 patent, claim 1; ’636 patent,
                  claims 1, 34)

    SITO’s Construction                             Hulu’s Construction
    a file containing one or more media             a list customized for the communication
    references and other information used by        device containing one or more media
    a communication device to obtain media          references and instructions executable by
                                                    the communication device

          A communication device (e.g., computer) uses a play script to obtain one or more

   media clips that make up, e.g., a television show, movie, etc. so that the communication

   device can play the media clips. A play script is a file and it contains (1) one or more

   media references, which identify the media clip(s)/advertisement(s) and (2) other

   information used by the communication device to obtain the media clip(s)/

   advertisement(s).

          As shown in the table below, the claims of the patents-in-suit describe the types

   of information contained in the play script.

’673 patent                          ’635 patent,                         ’636 patent
claims 1, 7, 14, 19, 34              claims 1, 25, 49                     claims 1, 18, 34, 52, 58
play script, comprising:             play script, comprising:             play script, comprising:

(i) an identification of the at      (i) at least one identification of   (i) at least one identification
least one portion of the             the at least one portion of the      of the at least one portion of
requested media,                     requested media,                     the requested media;
(ii) an identification of the at     (ii) an indication that an           (ii) a reservation
least one other media,               advertising media clip is to be      identification associated
(iii) a reservation identification   streamed to the communication        with the request for media,
associated with the request for      device,                              (iii) at least one universal
media,                               (iii) at least one universal         resource locator (URL)
(iv) at least one universal          resource locator (URL)               associated with the at least
resource locator (URL)               associated with the                  one identification of the at


                                                  13
           Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 16 of 22




associated with at least one of      identification of the at least one     least one portion of the
the identification of the at least   portion of the requested media .       requested media. . .
one portion of the requested         ..                                     (iv) one or more
media and the identification of      (iv) one or more instructions for      instructions for use by the
the at least one other media . . .   use by the communication               communication
(v) one or more instructions for     device together with the at least      device together with the at
use by the communication             one URL to cause                       least one URL and the
device together with the at least    the at least one portion of the        reservation identification to
one URL and the reservation          requested media to be streamed         enable the communication
identification to enable the at      to the communication device            device to obtain the at least
least one communication                                                     one portion of the requested
device to obtain the at least one                                           media
portion of the requested media
and the at least one other
media

          Hulu’s construction not only seeks to limit the claims to an embodiment of the

   invention, but it is inaccurate and, thus, fails to capture the meaning of a play script.

          First, a play script is not just a list. Instead, a play script contains, among other

   things (and as shown in the chart above), a list of media references: “The play script

   contains a list of one or more media references for the presentation . . . .” ’673 patent, 8:59-60.

          Second, the play script does not have to be “customized for the communication

   device.” As discussed above, the play script is associated with a presentation. The

   specification specifically states that “the presentation typically is customized for an

   individual viewing session . . . .” Id. at 8:24-25. In other words, the presentation and its

   play script are not always customized for a communication device. Indeed, the

   specification distinguishes between (1) play scripts and (2) customized play scripts that

   are generated for customized presentations. See id. at 24:40-45 (“The reservation

   generator 208 creates a play script for the viewer and transmits the play script to the

   viewer. The reservation generator 208 creates a customized play script for each customized


                                                   14
       Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 17 of 22




presentation, including a play script for the media clips in the presentation and the

reservation identification.”).

       And, there are numerous embodiments that do not describe play scripts as being

customized. See, e.g., id. at 20:9-11 (“In another example, the viewer 120 requests media

and receives a play script from the RTSMS 106 for viewing a presentation. The

presentation has three media clips.”); 21:54-57 (In another example, the viewer 120

requests access to media. The RTSMS 106 returns a play script to the viewer 120. The play

script identifies two media clips, in addition to the reservation identification and the

NRP identification.”).

       Notably, the concept of customization is included in some claims, but not others.

For example, claim 34 of the ’673 patent specifically recites that the “play script” is

generated based on “attributes of the communication device.” ’673 patent, 56:5-12.

Claim 1 of the ’635 patent has no such limitation regarding a play script. Hulu is

improperly seeking to rewrite the claims to inject the concept of customization into all

of the claims reciting “play script,” even where the patentees specifically chose to omit

that concept. Moreover, when discussing customization, the specification refers to a

“customized play script.” ’673 patent, 10:6-8, 20-21, 27-28; 19:5-10; 24:42-43. The use of

the adjective “customized” before the term “play script” demonstrates that a play script

is not, by its nature, customized.

       Finally, Hulu’s language “instructions executable by the communication device”

is wrong. Though “instructions” may be included in a play script, there is nothing

requiring that all play scripts include “instructions.” As shown in the table above,


                                             15
       Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 18 of 22




where the patentees wanted to include instructions in a play script, they recited it in the

claims: “one or more instructions for use by the communication device.” Hulu language is

also an improper attempt to change what the claims say about instructions. Whereas

Hulu’s construction requires instruction to be “executable by the communication

device,” the plain language in the claim merely requires that the instructions be used by

the communication device. For the foregoing reasons, Hulu’s construction should be

rejected and SITO’s construction should be adopted.

              “reservation identification” (’673 patent, claim 1; ’636 patent, claims 1,
              34; ’360 patent, claim 16)

 SITO’s Construction                           Hulu’s Construction
 Plain and ordinary meaning                    designator uniquely identifying a
                                               reservation (as that term is construed)
 Identification of a reservation

       A “reservation identification” is just that — an identification of a reservation. The

parties dispute the meaning of the term “reservation,” which SITO addresses directly

below, and so presumably, the Court will define “reservation.” And the term

“identification” has no special meaning in the patents-in-suit and, thus, should be given

its plain and ordinary meaning. As such, no construction of “reservation identification”

is necessary; it should be given its plain and ordinary meaning.

       Once again, Hulu seeks to limit the claims to an embodiment. Indeed, the

disclosure in the specification regarding a reservation identification being “unique”

refers to this as an embodiment: “In one embodiment, a separate URL identifies each name

on a play script for a presentation, and the reservation has a unique reservation

identification that is located in each URL.” ’673 patent, 10:28-31. Even then, the use of the


                                             16
          Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 19 of 22




adjective “unique” before the term “reservation identification” demonstrates that a

“reservation identification” is not, by its nature, uniquely identifying a reservation. For

the foregoing reasons, Hulu’s construction should be rejected and the term should be

given its plain and ordinary meaning.

               “reservation” (’673 patent, claim 3)

    SITO’s Construction                          Hulu’s Construction
    arrangement regarding reserved               a set of instructions uniquely identifying
    resources of a streaming system              the communication device and the play
                                                 script, and reserving system resources for
                                                 streaming the requested media

         Both parties agree that a reservation involves reserved resources. This is because

the specification states that “[a] reservation is a feature that enables the streaming system

102 to reserve system resources, such as switches, processors, or media, either now or in

the future, to ensure a quality media experience.” ’673patent, 10:33-37. As such, a

reservation is simply an arrangement regarding such reserved resources.3 SITO’s

construction captures this disclosure from the specification.

         Once again, Hulu attempts to narrowly construe the claim language. First,

contrary to Hulu’s construction, and as the quoted disclosure above shows, the

specification does not describe a reservation as a “set of instructions.” Second, Hulu’s

language “uniquely identifying the communication device and the play script” is taken

from the specification’s description of Figure 1: “The reservation uniquely identifies the




3A “reservation” is “[t]he act of reserving; a keeping back or withholding. [] Something
that is kept back or withheld. . . [a]n arrangement for securing accommodations in
advance.” Ex. 1 at p. 4 (The American Heritage College Dictionary 1160 (3d Ed. 1997)).


                                              17
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 20 of 22




viewer 118 or 120 and the customized play script.” ’673 patent, 10:27-28. This passage,

however, does not describe what a reservation is but, rather, describes features of an

exemplary reservation. Indeed, Figure 1 is described as “an embodiment” of the present

invention. Id. at 2:41-42 (“FIG. 1 is a block diagram of a streaming system in accordance

with an embodiment of the present invention.”). Finally, Hulu’s construction is

inconsistent with the claims. In particular, Hulu’s construction recites “a set of

instructions uniquely identifying . . . the play script” (one play script). But claims 3, 9 and

16 of the ’673 patent, on the other hand, recite “[generate/generating] a reservation

associated with the at least one play script” – i.e., a reservation may be associated with more

than one play script. For the foregoing reasons, Hulu’s construction should be rejected

and SITO’s construction should be adopted.

              “media clip” (’635 patent, claim 18; ’636 patent, claim 2) / “advertising
              media clip” (’673 patent, claim 5; ’635 patent, claim 1; ’636 patent, claim
              11; ‘846 patent, claims 2, 7, 8)

 Term                         SITO’s Construction               Hulu’s Construction
 “media clip”                 Plain and ordinary meaning        complete media items,
                                                                such as a complete movie
                                                                or advertisement
 “advertising media clip”     Plain and ordinary meaning        a complete advertisement

       A “media clip” or “advertising media clip” is simply a clip of media and should

be given its plain and ordinary meaning. The specification recites that media (e.g., a

video) can be made up of multiple media clips.

       Media may include audio, video, images, moving text messages such as
       stock ticker tapes, and other data. Media may include one or more media clips
       or a part of a media clip.




                                              18
        Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 21 of 22




‘673 patent, 3:47-50. In other words, a “media clip” can be a portion of a video.4

       Hulu’s construction seeks to improperly limit “media clip” and “advertising

media clip” to an embodiment – a complete media item/advertisement (e.g., a complete

movie or complete advertisement). In doing so, Hulu seeks to exclude a media clip being

a portion/segment (less than all) of a movie or advertisement. First, Hulu’s construction

is inconsistent with the above-quoted specification excerpt. Hulu ignores the “or more”

language in the excerpt, which covers media (e.g., a video) being made up of more than

one media clip (i.e., multiple media clips). Logically, if, for example, a video (movie) can

be made up of multiple media clips, then a media clip is necessarily a segment (less

than all) of that video (movie). Second, Hulu’s construction is inconsistent with the

language in the patent claims. Consistent with the specification, the patent claims state

that the media (e.g., a video) can include multiple media clips: “the [requested] media

comprises one or more media clips.” See e.g., ’635 patent, claims 9, 32, 56; ’636 patent,

claims 2, 19, 53. For the foregoing reasons, Hulu’s constructions should be rejected and

the “media clip” terms should be given their plain and ordinary meaning.




4A “media clip” being a portion of video is consistent with the ordinary meaning of
“clip”: “A short extract from a film or videotape.” Ex. 1 at p. 3 (The American Heritage
College Dictionary 263 (3d Ed. 1997)).


                                              19
      Case 6:20-cv-00472-ADA Document 48 Filed 12/23/20 Page 22 of 22




Dated: December 23, 2020          /s/ Raymond W. Mort, III
                                  Raymond W. Mort, III
                                  Texas State Bar No. 00791308
                                  THE MORT LAW FIRM, PLLC
                                  100 Congress Avenue, Suite 2000
                                  Austin, Texas 78701
                                  Tel/Fax: 512-865-7950

                                  Of Counsel:
                                  Ronald M. Daignault (pro hac vice)
                                  Chandran B. Iyer (pro hac vice)
                                  Jason S. Charkow (pro hac vice)
                                  Stephanie Mandir (pro hac vice)
                                  rdaignault@goldbergsegalla.com
                                  cbiyer@goldbergsegalla.com
                                  jcharkow@goldbergsegalla.com
                                  smandir@ goldbergsegalla.com
                                  GOLDBERG SEGALLA LLP
                                  711 Third Avenue, Suite 1900
                                  New York, New York 10017
                                  Telephone: (646) 292-8700

                                  Attorneys for SITO MOBILE R&D IP, LLC and
                                  SITO MOBILE, LTD.




                                    20
